DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in current Application No. 16949885, filed on 11/19/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 was filed after the filing date of the application on 11/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“the second roller no longer being supported against the wedge device” in claim 10; 
“the second roller is raised relatively away from the first roller and the second roller is no longer supported against the wedge device” in claim 11;
“the second wedge element is connected to the second roller in a manner preventing displacement relative to the first axis of the displacement” in claim 17 (current the arrangement shown in Figures 4a would allow the second wedge 70 to move in the first direction);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 7, 27 and 32-33 are objected to because of the following informalities:  
Regarding claim 1, line 8, “that it is” should be “the second roller is” for clarity.
Regarding claim 5, line 2, “that it creates” should be “that the drive device creates” for clarity.
Regarding claim 7, line 2, “that it does not” should be “that the drive device does not” for clarity.
Regarding claim 27, line 2, “that it constantly” should be “that the drive device constantly” for clarity.
Regarding claim 32, line 4, “that it is not” should be “that the drive device is not” for clarity. 
Regarding claim 33, line 3, “determines it in relation” should be “determines the at least one displaceable wedge element in relation” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “a first support ring and a second support ring” and “at least one support ring” of claim 2 is indefinite. it is unclear if a first support ring and a second support ring are part of the at least one support ring in claim 2 or additional support rings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 13-16 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fokos (US 5001950).
Regarding claim 1, Fokos teaches a rotary cutting device (see Figure 2), comprising 
a machine stand (14, see Figure 2); 
a first roller (20) that is mounted rotatably on the machine stand (see Figure 2); 
a second roller (18) that is mounted rotatably on the machine stand (see Figure 2); 
wherein either (i) the first roller is a tool roller (see Figure 2) and the second roller is a counter-roller (see Figure 2), and 
wherein the second roller is mounted on the machine stand such that it is displaceable on a first displacement axis (34, see Figure 2); and 
a cutting pressure device (see Figure 5) by way of which a cutting pressure is configured to be exerted between the second roller and the first roller (col. 6 line 55 – col .7 line 2); 
wherein, in a Support mode, the second roller is supported against a wedge device (assembly of 36a and 36b, col. 6 lines 22-54); wherein the wedge device has at least one displaceable wedge element (36b, see Figure 3); 
wherein a displacement position (position along axis 38, see Figure 3) of the at least one displaceable wedge element predetermines a spacing between the second roller and the first roller (See Figure 3); and 
wherein there is associated with the at least one displaceable wedge element a drive device (assembly of 52 and 50, see Figure 3) for a displacement movement of the at least one displaceable wedge element on a second displacement axis (38, see Figure 3).
Regarding claim 4, Fokos teaches the drive device is adapted such that a movement of the at least one displaceable wedge element is driven in a direction (in the right direction in Figure 3) in which a spacing between the second roller and the first roller is increased if the second roller is supported against the wedge device (see Figure 3).
Regarding claim 7, Fokos teaches the drive device is adapted such that it does not create any bias acting on the at least one displaceable wedge element (the linear drive does not have bias action in the system, thus meeting the limitation).
Regarding claim 13, Fokos teaches the wedge device comprises at least one part-device having a first wedge element (36a) and a second wedge element (36b), wherein in the support mode the first wedge element is supported against the second wedge element (See Figure 3), and wherein at least one of the first wedge element and the second wedge element is displaceable and coupled to the drive device (see Figure 3).
Regarding claim 14, Fokos teaches the first wedge element is associated with the first roller and the second wedge element is associated with the second roller (associated defines as connected in Merriam Webster, at least the first wedge and the roller are indirectly connected though the frame of the device, and the same applies to the second roller and the second wedge, thus meeting the claimed limitation, see Figures 2-3).
Regarding claim 15, Fokos teaches the first wedge element is connected to the first roller in a manner preventing displacement relative to the first axis of displacement (only horizontal movement, see Figures 3).
Regarding claim 16, Fokos teaches the first wedge element is arranged on the machine stand in a manner preventing displacement relative to the first axis of displacement (only horizontal movement, see Figure 3).
Regarding claim 21, Fokos teaches the first roller is seated on the machine stand in a manner preventing displacement in relation to the first axis of displacement (the first axis is the up and down direction in Figure 2 of Fokos).
Regarding claim 22, Fokos teaches the first axis of displacement (the first axis is the up and down direction in Figure 2 of Fokos) is oriented transversely to the second axis of displacement (the second axis is into the page in Figure 2).
Regarding claim 23, Fokos teaches at least one of the first axis of displacement and the second axis of displacement (the second axis is into the page in Figure 2) are oriented transversely to an axis of rotation (left to right in Figure 2 of Fokos) of the first roller (see figure 2).
Regarding claim 24, Fokos teaches the wedge device has a first part-device and a second part-device, wherein the first part-device and the second part-device are at a spacing from one another in a direction parallel to an axis of rotation of the first roller, and in the support mode the second roller is supported both against the first part-device and against the second part-device (see Figure 3).
Regarding claim 25, Fokos teaches the first part- device and the second part-device take the same form (both are wedges, see Figure 3).
Regarding claim 26, Fokos teaches the drive device has a first drive for the first part-device and a second drive for the second part-device, wherein the first drive and the second drive are synchronized (see Figures 3).
Regarding claim 27, Fokos teaches the drive device is adapted such that it constantly exerts a force on the at least one displaceable wedge element (see Figure 3).
Regarding claim 28, Fokos teaches the drive device is or comprises a mechanical drive (see Figure 2).
Regarding claim 29, Fokos teaches the tool roller is a cutting roller (See Figure 2).

Claims 1-3, 5, 8-12, 17-20, 30-35 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horii (US 20150090089).
Regarding claim 1, Horii teaches a rotary cutting device (see Figure 2), comprising 
a machine stand (frame for 11, see Figure 1); 
a first roller (13) that is mounted rotatably on the machine stand (see Figure 2); 
a second roller (11) that is mounted rotatably on the machine stand (see Figure 2); 
wherein either (i) the first roller is a tool roller (see Figure 3C) and the second roller is a counter-roller (see Figure 3C), and 
wherein the second roller is mounted on the machine stand such that it is displaceable on a first displacement axis (up and down axis in Figure 3); and 
a cutting pressure device (20 see Figures 4A-B) by way of which a cutting pressure is configured to be exerted between the second roller and the first roller (paragraph 0033)
wherein, in a Support mode, the second roller is supported against a wedge device (assembly of 21a and 28, see Figure 6A-B); wherein the wedge device has at least one displaceable wedge element (27, see Figure 2); 
wherein a displacement position (left to right, see Figures 4A and 6A) of the at least one displaceable wedge element predetermines a spacing between the second roller and the first roller (See Figure 4A and 6A); and 
wherein there is associated with the at least one displaceable wedge element a drive device (25a, see Figure 2) for a displacement movement of the at least one displaceable wedge element on a second displacement axis (left to right axis in Figures 4A and 6A).
Regarding claim 2, Horii teaches during a machining operation, the first roller is supported against the second roller by way of at least one support ring (13a), which is arranged on at least one of the first roller and the second roller (see Figure 2). 
Regarding claim 3, Horii teaches having a first support ring (11a) and a second support ring (11b) that are arranged on the tool roller (11, see Figure 2), wherein a blade (K, see Figure 3B) is positioned on the tool roller between the first Support ring and the second support ring in relation to a direction parallel to an axis of rotation of the tool roller (see Figure 3A-C).
Regarding claim 5, Horii teaches the drive device is adapted such that it creates a bias acting on the at least one displaceable wedge element (since the drive 25a is an air cylinder, the air cylinder meets the limitation of creates a bias, paragraph 0039).
Regarding claim 8, Horii teaches a sensor device (sensor not shown, paragraph 0040) that detects a position of the second roller in relation to the machine stand (paragraph 0040).
Regarding claim 9, Horii teaches the sensor device is connected, in a manner configured to transfer signals, to an evaluation device (controller, changing of gap G), and the evaluation device controls the drive device in dependence on signals from the sensor device (paragraph 0046).
Regarding claim 10, Horii teaches the evaluation device controls the drive device such that, when the sensor device detects a threshold value that corresponds to the second roller being raised away from the first roller and to the second roller no longer being supported against the wedge device, the at least one displaceable wedge element is displaced (see Figure 6A).
Regarding claim 11, Horii teaches the drive device is adapted such that, when the second roller is raised relatively away from the first roller and the second roller is no longer supported against the wedge device (see Figure 6A), the at least one displaceable wedge element is displaced automatically such that the second roller is once again supported against the wedge device, in which case the second roller is at a spacing from the first roller (see Figure 4A).
Regarding claim 12, Horii teaches the support mode prevails during a normal machining operation, and prevails if, after the second roller has been raised relatively away from the first roller (see Figure 6A), the at least one displaceable wedge element has been displaced for the purpose of the second roller being once again supported against the wedge device (see Figure 4A).
Regarding claim 17, Horii teaches the second wedge element is connected to the second roller in a manner preventing displacement relative to the first axis of displacement (one piece, see Figure 6A).
Regarding claim 18, Horii teaches the second wedge element is displaceable with the second roller on the first axis of displacement (move together, see Figure 6A).
Regarding claim 19, Horii teaches the first wedge element (28) is arranged on a first bearing housing of the first roller, by way of which the first roller is seated on the machine stand (see Figure 4A).
Regarding claim 20, Horii teaches the second wedge element (21a) is arranged on a second bearing housing by way of which the second roller is seated on the machine stand (See Figure 4A).
Regarding claim 30, Horii teaches at least one of the first roller and the second roller are supported by at least one further roller (16a-b and 17a-b, see Figure 2).
Regarding claim 31, Horii teaches during a machining operation, displaceability of the at least one displaceable wedge element is released and the drive device acts on the at least one displaceable wedge element (position in Figure 6A), and wherein a cutting force is set between the first roller and the second roller by way of the cutting pressure device, wherein the wedge device and the drive device take a form adapted to one another such that during disruption-free operation the second roller is pressed against the first roller (see Figure 6A), and the spacing between the first roller and the second roller is fixed (as best understood, see Figure 6A).
Regarding claim 32, Horii teaches when the second roller is raised away from the first roller because of a disruption in a material web (can because by the material or in the mode of Figure 6A), the drive device displaces the at least one displaceable wedge element such that it is not possible (see Figure 6A), because support of the second roller against the wedge device is then re-established, for the second roller to impact against the first roller (reset back to Figure 4A).
Regarding claim 33, Horii teaches having a sensor device (not shown sensor, paragraph 0040) that determines a displacement position of the at least one displaceable wedge element and determines it in relation to the machine stand (paragraph 0046).
Regarding claim 34, Horii teaches having at least one of a display device (5a)and an evaluation device (5b) that is coupled to the sensor device in a manner configured to transfer signals (paragraph 0046).
Regarding claim 35, Horii teaches a method for operating a rotary cutting device (See Figures 1-2), in which, during a machining operation, a first roller (13) is supported against a second roller (11), and a material web is guided between the first roller and the second roller (See Figure 1), wherein (ii) the second roller is a tool roller (11) and the first roller is a counter-roller (13), and wherein the second roller is displaceable in relation to the first roller on a first displacement axis (up and down axis in Figure 3A), wherein, in a support mode, the second roller is supported against a wedge device (21a, 28, see Figures 4A), and wherein at least one movable wedge element is displaced such that (27, see Figure 4A), when the second roller is raised away from the first roller (see Figure 4A), the second roller is once again supported against the wedge device (see Figure 4A), wherein the second roller is then positioned at a spacing from the first roller (see Figures 4A).
Regarding claim 37, Horii teaches the at least one displaceable wedge element is displaced automatically such that, once the second roller has been raised away from the first roller, the possibility that the second roller will impact against the first roller is prevented because the second roller is supported against the wedge device (See Figure 4A).
Regarding claim 38, Horii teaches during the machining operation, the first roller and the second roller are operated at the same speed of revolution (paragraph 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US 20150090089) in view of Flaherty (US 20050229762 A1).
Regarding claim 6, Horii teaches all elements of the current invention as set forth in claim 5 above.
Horii fails to teach the bias is subject to closed-loop control.
Flaherty teaches a close loop control system for controlling two roller tools. 
It would have been obvious to one of ordinary skill in the art to modify the device of Horii to add the close loop control system, as taught by Flaherty, in order to better control the movement of the first and second roller (paragraph 0019 of Flaherty). The resulting device of modified Horii teaches the bias is subject to closed-loop control (as modified in claim 6, since the displacement movement is subjected to the closed loop control and the performant is automatic, paragraph 00119 of Flaherty).
Regarding claim 36, Horii teaches all elements of the current invention as set forth in claim 35 above.
Horii fails to teach the displacement movement of the at least one displaceable wedge element is performed automatically.
Flaherty teaches a close loop control system for controlling two roller tools. 
It would have been obvious to one of ordinary skill in the art to modify the device of Horii to add the close loop control system, as taught by Flaherty, in order to better control the movement of the first and second roller (paragraph 0019 of Flaherty). The resulting device of modified Horii teaches the displacement movement of the at least one displaceable wedge element is performed automatically (as modified in claim 36, since the displacement movement is subjected to the closed loop control and the performant is automatic, paragraph 00119 of Flaherty).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/14/2022